Case: 17-20514      Document: 00514530749         Page: 1    Date Filed: 06/27/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 17-20514
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            June 27, 2018
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

CLARENCE LEWIS, III,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:08-CR-682-1


Before KING, ELROD, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Clarence Lewis, III, federal prisoner # 43461-279, appeals the denial of
his motion for a mandatory evidentiary hearing challenging the legality of the
district court’s restitution order. He argues that the district court violated 18
U.S.C. § 3664(d)(5) by failing to afford him the opportunity to contest the final
restitution judgment entered outside of the 90-day period allowed under that
statute. He also argues that the order of restitution is unenforceable because


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-20514     Document: 00514530749      Page: 2     Date Filed: 06/27/2018


                                  No. 17-20514

it was entered after he filed his notice of appeal, depriving the district court of
jurisdiction.    He contends that his constitutional right to be present at
sentencing was violated when the district court entered the restitution order
outside his presence.     Additionally, Lewis asserts that the Government
provided false information to the district court in support of the amount of
restitution and that he was deprived of the opportunity to contest the validity
of the information.
      The district court lacked jurisdiction to consider Lewis’s motion
challenging the legality of the restitution portion of his sentence. See United
States v. Hatten, 167 F.3d 884, 887 & n.5 (5th Cir. 1999) (citing United States
v. Segler, 37 F.3d 1131, 1135 (5th Cir. 1994)).             Lewis’s motion is “an
unauthorized motion which the district court was without jurisdiction to
entertain.      Thus, he has appealed from the denial of a meaningless,
unauthorized motion.” United States v. Early, 27 F.3d 140, 142 (5th Cir. 1994).
Because this is the third time Lewis has challenged the restitution portion of
his sentence in post-judgment proceedings, his appeal is DISMISSED AS
FRIVOLOUS. See 5TH CIR. R. 42.2. His motion for release pending appeal is
DENIED.
      Lewis has unsuccessfully sought relief from his restitution order in two
28 U.S.C. § 2255 motions and now in an unauthorized motion. He is WARNED
that future frivolous filings will invite the imposition of sanctions, which may
include dismissal, monetary sanctions, and restrictions on his ability to file
pleadings in this court and any court subject to this court’s jurisdiction.
      APPEAL DISMISSED AS FRIVOLOUS; SANCTION WARNING
ISSUED; MOTION FOR RELEASE PENDING APPEAL DENIED.




                                        2